 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTIAN DAVID ENTO,                             No. 2:19-cv-1894-EFB P
12                        Plaintiff,
13            v.                                        ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    CITY OF SACRAMENTO, et al.,
15                        Defendants.
16

17           Plaintiff is a county jail inmate proceeding without counsel in a civil action. On

18   September 23, 2019, the court found that plaintiff had failed to submit the required certificate

19   portion of his application for leave to proceed in forma pauperis. ECF No. 6. Accordingly, the

20   court directed the Clerk to send plaintiff another Application to Proceed In Forma Pauperis and

21   ordered plaintiff to submit the completed application within thirty days. Id. The court also

22   warned plaintiff that failure to do so would result in this action being dismissed. Id. The time for

23   acting has now passed and plaintiff has not submitted the completed application for leave to

24   proceed in forma pauperis or otherwise responded to the court’s order.

25           Accordingly, it is ORDERED that the Clerk is directed to randomly assign a United States

26   District Judge to this case.

27   /////

28   /////
 1          Further, it is RECOMMENDED that this action be dismissed without prejudice.
 2          These findings and recommendations are submitted to the United States District Judge
 3   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 4   after being served with these findings and recommendations, any party may file written
 5   objections with the court and serve a copy on all parties. Such a document should be captioned
 6   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 7   objections shall be served and filed within fourteen days after service of the objections. The
 8   parties are advised that failure to file objections within the specified time may waive the right to
 9   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
10   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   Dated: October 29, 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
